Citation Nr: 1508095	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-05 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a right thumb disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had unverified active duty from September 1963 to September 1966 and verified active duty from March 1967 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In December 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

In December 2013 and January 2014, the Veteran via his representative submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that the issue regarding an eye disorder was previously characterized as allergic conjunctivitis.  However, during the December 2013 Board hearing, the Veteran testified that his claim was for an in-service injury to the eyes resulting in floaters and occasional flashes of lights.  Furthermore, the Board notes that the Veteran's allergic conjunctivitis is encompassed in his claim for a sinus disorder.  As such, the Board has recharacterized the eye issue as noted on the title page of this decision.  
	
The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals a transcript of the December 2013 Board video-conference hearing.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.  

The issues of entitlement to an eye disorder and a right thumb disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all doubt in his favor, allergic rhinitis and sinusitis are related to the Veteran's military service.  

2.  Resolving all doubt in his favor, degenerative disc disease and degenerative joint disease of the lumbar spine are related to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for allergic rhinitis and sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for establishing entitlement to service connection for degenerative disc disease and degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for allergic rhinitis and sinusitis and degenerative disc disease and degenerative joint disease of the lumbar spine herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Calusa v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for a sinus disorder and a back disorder.  With regard to the sinus disorder, he claims that he first experienced breathing problems while stationed in France in 1964, was treated for sinus problems on several occasions during his military service, and has experienced sinus problems since service.  Thus, he contends that he is entitled to service connection for a sinus disorder.  

With regard to the back disorder, the Veteran alleges that he injured his back on two separate occasions in service, first in 1967 while lifting a case of milk during his kitchen police duty and again in 1970 while exercising in Germany.  He states that he was treated for his back pain on several occasions during service and has experienced back pain since service.  The Veteran also contends that, within one year of service, he underwent x-ray examination of the back which showed a back problem.  Thus, he maintains that he is entitled to service connection for a back disorder.    

Service treatment records confirm that the Veteran was treated for sinus and back problems on several occasions during his 20 years of active service.  Specifically, service treatment records confirm that the Veteran strained his back while lifting a case of beverages in October 1967 and show complaints of back pain in December 1980.  Service treatment records also show complaints of sinus problems in March 1978, September 1982, and November 1982.  Significantly, while the Veteran's May 1984 separation examination shows normal sinuses and spine, in his May 1984 report of medical history, the Veteran reported a history of "sinusitis" and "recurrent back pain."  He also indicated that he had experienced breathing difficulties since 1983 and had been told he had nasal polyps.  

The Veteran submitted a claim for service connection for sinus and back disorders in June 2005.  In connection with this claim, he submitted private treatment records showing treatment for allergic rhinitis as early as April 2000, treatment for sinusitis as early as April 2002, and an X-ray of the lumbar spine dated in April 2001 showing moderate narrowing of L4-L5 disc space and moderately severe narrowing of L5-S1 disc space with marginal spur formation; mild levoscoliosis; moderate lower lumbar facet arthropathy; no acute fracture of subluxation; and degenerative changes involving the SI joints.  Significantly, the Veteran also submitted a February 2005 X-ray of the lumbar spine showing degenerative disc changes L5-S1; mild hypertrophic lipping; and facet arthropathy L5-S1.   

The Veteran was afforded VA examinations with regard to these claims in September 2012.  Notably, the only service treatment records available at the time of the September 2012 examination were the Veteran's May 1984 separation examination and report of medical history.  The September 2012 VA sinus examiner diagnosed allergic rhinitis, noting an onset of this disorder in 2000, and indicated that the Veteran had a history of sinusitis from 2002 through 2007 which had resolved.  The examiner reviewed the claims file and noted the Veteran's history of sinus problems upon separation examination in May 1984, but noted that there were no records dated between the Veteran's discharge from service in 1984 and the 2000 private treatment record showing allergic rhinitis.  Thus, the examiner opined that the Veteran's allergic rhinitis was less likely as not caused by, or represented a progression of, the nasal polyps for which he was treated during service.  The examiner also stated that the Veteran's claimed sinus condition was currently inexistent and that it was less likely as not that a current chronic sinusitis condition was caused by, or represents a progression of, the nasal polyps the Veteran experienced during his military service.  

The September 2012 VA back examiner diagnosed age typical DDD (degenerative disc disease) and DJD (degenerative joint disease), noting an onset of these disorders in 2012.  The examiner also opined that it was less likely than not (less than 50 percent probability) that the Veteran's back disorder was incurred in or caused by an in-service injury, event, or illness. The rationale for this opinion was that the Veteran's history of in-service back problems was not documented in the claims file and there were no X-rays of the low back until years after service. Additionally, the September 2012 VA examiner indicated that the Veteran's current X-rays showed age typical changes and not changes one would expect to see if he had a problem with the back many decades earlier.   

Thereafter, during the December 2013 Board hearing, the Veteran submitted a February 1985 letter from Dr. H.F.C. which was written to a prospective employer regarding the Veteran's application for employment approximately seven months after his discharge from military service.  This letter indicates that the Veteran was denied a job as a corrections officer due to x-rays of the back at that time which showed "some narrowing of his lumbosacral joint."  

In January 2014, the Veteran submitted a January 2014 statement from Dr. K.D.S.  In this statement, Dr. K.D.S. reported that she had treated the Veteran since 2009 for sinusitis and lower back pain.  Dr. K.D.S. reviewed the Veteran's medical history, including service treatment records from 1963 to 1984.  Dr. K.D.S. noted that the Veteran was prescribed several medications to treat his sinus and back disorders during service and had a history of sinusitis since 1964 while stationed in France, and a history of low back pain since a lifting injury 1967 while stationed in Korea.  Dr. K.D.S. opined that the Veteran's sinusitis and low back pain were "aggravated by [the Veteran's] service connected medical disorders" and that it was "50/50 or least likely than not that [the Veteran's] condition originated post military."
 
Upon review of the evidence, the Board finds that the evidence of record is in relative equipoise and, affording the Veteran the benefit of the doubt, service connection for his sinus and low back disorders is warranted.  

As an initial matter, the Board finds that the Veteran has current diagnoses of allergic rhinitis and sinusitis, and degenerative disc disease and degenerative joint disease of the lumbar spine.  With regard to the former diagnoses, while the September 2012 VA sinus examiner indicated that the Veteran did not have a current diagnosis of sinusitis, he did observe that the Veteran had sinusitis in 2007.  Significantly, the Veteran submitted his claim for service connection for a sinus disorder in June 2005.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court of Appeals for Veterans Claims held that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved or become asymptomatic by the time VA adjudicates the claim.  Although the Veteran may not have had active sinusitis at the time of the September 2012 VA examination, it appears that he did have sinusitis in 2007 (during the pendency of the claim).  Furthermore, in the January 2014 statement from Dr. K.D.S., it was noted that Dr. K.D.S. had treated the Veteran for sinusitis since 2009.  

Furthermore, while the September 2012 VA examiners opined that the Veteran's sinus and low back problems were not related to his military service, these opinions were not based on a full review of the record as, notably, the only service treatment records in the claims file at the time of the September 2012 VA examinations were the Veteran's May 1984 separation examination and report of medical history.  Furthermore, the September 2012 opinion regarding the back does not consider the x-rays of the back which showed "some narrowing of his lumbosacral joint" between the Veteran's separation from service in July 1984 and February 1985, as documented in the letter from Dr. H.C.F.  In contrast, Dr. K.D.S. reviewed all available service treatment records and, in her January 2014 letter, related both the Veteran's sinus and low back problems to the Veteran's military service, and supported such opinion with findings from the Veteran's service treatment records.  Accordingly, the Board resolves all doubt in favor of the Veteran and finds that allergic rhinitis and sinusitis, and degenerative disc disease and degenerative joint disease of the lumbar spine are related to his military service.  Therefore, service connection for such disorders is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert, supra.

      
ORDER

Service connection for allergic rhinitis and sinusitis is granted.  

Service connection for degenerative disc disease and degenerative joint disease of the lumbar spine is granted.  



REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the Veteran's claimed eye disorder, during the December 2013 Board hearing, he testified that he was involved in a motor vehicle accident and suffered a head injury during his military service in 1965.  He indicated that he was initially blinded after the accident and did not regain his sight for 20 minutes.  He also reported that he had experienced floaters and occasional flashes of light in his left eye since 1965 and in his right eye since 2013.  Service treatment records confirm that the Veteran experienced a head trauma in 1965.  Specifically, an August 1974 service treatment record notes that the Veteran had experienced headaches since approximately 1967 and that he had experienced a head trauma in 1965.  Also, in the Veteran's May 1984 report of medical history, he reported a history of "eye trouble."  

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  

The Veteran has not yet been afforded a VA examination for the purpose of determining whether a current eye disorder may be related to his military service.  The medical documentation of an in-service head injury and complaints of eye problems in service along with the Veteran's allegation of eye problems since his in-service head injury are sufficient to trigger the duty on the part of VA to provide an examination as to the eye disorder claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Veteran should be afforded a VA examination so as to determine whether he currently has an eye disorder and, if so, the nature and etiology of such disorder.  
      
With regard to the Veteran's claimed right thumb disorder, during the December 2013 Board hearing, he testified that he injured his right thumb while playing football during his military service in 1968.  Service treatment records confirm that the Veteran jammed his right thumb while playing football in November 1968.  He was unable to flex the distal segment of his right thumb, but X-rays were "OK."  It appears that he was referred for an orthopedic evaluation but there are no records regarding such an evaluation.  Post-service treatment records show complaints regarding the right thumb as early as April 2000.  Specifically, an April 2000 private treatment record shows an assessment of "probably degenerative joint and abuse of hands with trigger finger and tendinitis on right, question degenerative joint first MCP."  Another April 2000 private treatment record shows complaints of pain and triggering in the right thumb and right ring finger which had "gone on for a while."  However, the Veteran denied injury to the hand at that time.  The impression was right trigger thumb and right ring trigger finder.  

The Veteran has not yet been afforded a VA examination for the purpose of determining whether his current right thumb disorders may be related to his military service.  The medical documentation of a current right thumb disorder and the service treatment records showing an injury to the right thumb in service are sufficient to trigger the duty on the part of VA to provide an examination as to the right thumb disorder claim.  McLendon, 20 Vet. App. at 79.  Therefore, the Veteran should be afforded a VA examination so as to determine the nature and etiology of his right thumb disorders.
      		
Finally, while on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his 
claimed eye disorder and/or right thumb disorder since service.  Significantly, during the December 2013 Board hearing, it was noted that private treatment records dated through December 2008 from Family Medical Center had been obtained, but that treatment records from this facility since December 2008 were outstanding.  Furthermore, it was noted that the Veteran had been receiving VA treatment for his headaches since 2011.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.
      
Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed eye disorder and/or right thumb disorder since service, particularly records from Family Medical Center dated since December 2008 and VA records dated since 2011.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, after securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed eye disorder.  The claims file and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well as an evaluation of this disorder, and any tests deemed necessary.

(A)  The examiner should identify all current eye disorders found to be present.  

(B)  For each diagnosis of a refractive error of the eye, the examiner should offer an opinion as to whether it is at least as likely as not there was additional disability due to disease or injury superimposed upon such defect during service.  If so, please identify the additional disability.

(C)  For each diagnosis of a non-refractive error of the eye, the examiner should offer an opinion as to whether it is at least as likely as not that such is related to the Veteran's military service, to include his in-service head injury discussed above.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed eye disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3. After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his right thumb disorder.  The claims file and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well as an evaluation of this disorder, and any tests deemed necessary.

(A)  The examiner should identify all current right thumb disorders found to be present, to include triggering in the right thumb, degenerative joint disease, and tendinitis.  

(B)  For each diagnosed right thumb disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such disorder is  related to the Veteran's military service, to include the documented November 1968 in-service injury to his right thumb.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed right thumb disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


